Court of Appeals
                         Sixth Appellate District of Texas

                                      JUDGMENT


 Jimmy Lewis Smith, Jr., d/b/a J&J Tubular,             Appeal from the County Court at Law No. 2
 Appellant                                              of Gregg County, Texas (Tr. Ct. No. 2012-
                                                        118-CCL2).        Memorandum Opinion
 No. 06-19-00056-CV         v.                          delivered by Justice Stevens, Chief Justice
                                                        Morriss and Justice Burgess participating.
 Pro-Test, Inc., and Steve Stidham,
 Appellees



       As stated in the Court’s opinion of this date, we find that the joint motion of the parties to
dismiss the appeal by agreement should be granted. Therefore, we dismiss the appeal.
       We further order that the appellant, Jimmy Lewis Smith, Jr., d/b/a J&J Tubular, pay all
costs of this appeal.


                                                        RENDERED SEPTEMBER 24, 2019
                                                        BY ORDER OF THE COURT
                                                        JOSH R. MORRISS, III
                                                        CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk